Title: Thomas Jefferson to Robert Richardson, 10 December 1812
From: Jefferson, Thomas
To: Richardson, Robert


          Sir Poplar Forest Dec. 10. 12.
          I have occasion for some iron backs for my fire places at this place, of a particular size & form. mr Reuben Perry, house joiner at Lynchburg has promised to make the mould and forward it to you, and, as it is probable his wood will not be well seasoned & liable to shrink, I have to request you to have 7. cast as soon as convenient.  if you have any opportunity of lodging them at mr Robertson’s in Lynchburg it will be an additional convenience as my waggon can bring them here as a return load. your bill, if forwarded to me by post to Monticello near Milton shall be paid by an order on Gibson & Jefferson in Richmond. Accept the assurance of my respects
          
            Th:
            Jefferson
        